Citation Nr: 0407016	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  95-39 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Fred J. Flemming, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to November 
1972.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from July 1997 and August 1997 
rating decisions by the Des Moines, Iowa Department of 
Veterans Affairs (VA) Regional Office (RO).  

In September 1998, the veteran provided testimony at a 
videoconference hearing before the undersigned.  A transcript 
of this hearing is of record.

In a December 1998 decision, the Board, in pertinent part, 
denied service connection for hepatitis.  The veteran, in 
turn, appealed this determination to the United States Court 
of Appeals for Veterans Claims (Court).  

In February 2000, the Court issued an order that granted a 
Joint Motion for Remand, vacated the Board's December 1998 
decision and remanded the matter to the Board for action in 
compliance with the motion.

This case was before the Board in August 2000 when it was 
remanded for additional development. 

The Board also notes that the issue of entitlement to service 
connection for post-traumatic stress disorder had been 
included in the veteran's appeal but this issue was resolved 
by a March 2003 rating decision granting service connection 
for this disability.  

The record reflects that the veteran was provided a statement 
of the case in March 2003 on additional issues.  In the cover 
letter sent with the statement of the case, the veteran was 
informed of the requirement that he submit a substantive 
appeal to perfect his appeal with respect to these new 
issues.  None of the new issues was thereafter addressed in 
any written communication from the veteran or his 
representative.  Therefore, the Board has concluded that the 
veteran is not seeking appellate review with respect to any 
of these new issues.

FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development have been accomplished.

2.  The veteran's current hepatitis was not present in 
service and is not etiologically related to his service.  


CONCLUSION OF LAW

Hepatitis was not incurred or aggravated during active 
service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that subsequent to the Board's 
December 1998 decision, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  In addition, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  Since the 
Board's prior decision has been vacated, the liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claim.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

Much of the notice and evidential development required in 
this case was completed before the enactment of the VCAA.  
However, the record does reflect that the RO sent the veteran 
a letter in July 2003 that provides the notice required under 
the VCAA.  The record has been extensively developed.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim and neither has alleged that any further RO action 
is required to comply with the VCAA and the implementing 
regulations.  The Board is also unaware of any outstanding 
evidence that could be obtained to substantiate the claim.  
In sum, the Board is satisfied that the RO has substantially 
complied with the VCAA and the implementing regulations and 
that any errors in the development of the case are not 
prejudicial to the veteran.  

Factual Background

The veteran served on active duty from April 1971 to November 
1972.  Service medical records note that the veteran was 
hospitalized in September 1972 as part of a drug 
rehabilitation program in connection with his admitted use of 
heroin by smoking.  On admission, he was noted to manifest 
elevated serum glutamic oxaloacetic transaminase (SGOT) 
levels.  Testing revealed the presence of Australia antigen 
positive hepatitis, and the veteran was diagnosed with 
infectious hepatitis.  The examiner noted that the veteran 
historically had not developed any constitutional symptoms 
associated with the hepatitis, and indeed was essentially 
asymptomatic throughout hospitalization.  Biopsy of the 
veteran's liver demonstrated mild portal chronic 
inflammation, pigment deposition and liver cell necrosis.  
The veteran was discharged from hospitalization in November 
1972, at which time his SGOT levels were within normal 
limits.  At his service discharge examination in September 
1972, the veteran was diagnosed with hepatitis and drug 
abuse-heroin.  The service discharge examination was negative 
for any scarring, including scars of the left deltoid area.

A March 1995 VA general medical examination notes the 
veteran's report that he received an injection to his left 
deltoid in service, following which he developed an abscess.  
The veteran also reported a history of abdominal discomfort 
and alcohol abuse.  Physical examination revealed an enlarged 
liver and an indented scar in the left lower deltoid.  The 
diagnoses included: history of injection with an abscess 
formation while in the military; history of pancreatitis; and 
probable hepatomegaly induced by alcohol.

An April 1995 rating decision denied service connection for 
scarring in the left lower deltoid area of the left arm.

Of record are private treatment reports from Rodney J. Dean, 
M.D., for the period from October 1994 to February 1995, as 
well as statements from Dr. Dean dated in March 1995, May 
1995, August 1997 and January 1998.  The reports and 
statements, while concerned primarily with the veteran's 
claimed PTSD, do indicate that the veteran's disabilities 
include alcohol dependence and recurrent pancreatitis and 
gastritis secondary to persistent alcohol usage.

In a March 1997 statement, Kevin L. Preston, D.O., stated 
that the veteran had chronic hepatitis C with biopsy evidence 
of early micronodular cirrhosis.  He indicated that the 
hepatitis C had significantly damaged the veteran's liver.  
He noted that the veteran apparently had hepatitis in 
service, but indicated that testing for or treatment of 
hepatitis C was not available at that time.  With respect to 
the etiology of the veteran's hepatitis C, Dr. Preston 
concluded that it is "very possible" that the veteran 
contracted hepatitis C during the time frame of his service.

In a July 1997 letter, Dr. Preston stated that he was 
actively treating the veteran for chronic active hepatitis C 
with Interferon.

During an October 1997 personal hearing, the veteran denied 
ever using needles.  He argued that he could have contracted 
hepatitis C while he was delivering rations to nuns in leper 
colonies in Vietnam, or on numerous other occasions when he 
was putatively exposed to disease.  He argued that he could 
have also contracted hepatitis C during an incident in 
September 1972 or November 1972 in which he received several 
vaccinations at once.  At that time, he explained, an abscess 
on his left arm developed following administration of the 
vaccinations, shortly after which he was treated for 
hepatitis.

In order to clarify the etiology of the veteran's hepatitis, 
the RO procured an opinion from a VA physician in January 
1998.  Following review of the claims files, the physician 
agreed that the veteran had developed evidence of chronic 
active hepatitis C, but he opined that the record did not 
support the veteran's claim that his current hepatitis 
occurred while in service.  He indicated that although the 
liver biopsy in service showed changes that would be 
consistent with viral hepatitis, such changes were also 
consistent with chronic alcohol abuse.  He explained that 
because the most likely transmission source for hepatitis C, 
the use of needles in drug use, was denied by the veteran, 
that alone made it unlikely to have developed in service.  
The physician concluded, based on his review of all of the 
evidence on file, that it was very unlikely that the veteran 
manifested hepatitis C in service.  He also indicated that 
although there is a small possibility that the liver damage 
documented in service was due to another hepatitis virus, 
there was no evidence to support this proposition.

In January 1998, the veteran submitted several photographs, 
which show the veteran, during his service in Vietnam, 
standing next to a sign warning soldiers of the presence of 
malaria and reminding them to take their pills.  The 
photographs also show a village in Qui Nhon that the veteran 
claims hosted a leper colony.  Annotations by the veteran 
accompanying the photographs assert that the pictures 
demonstrate exposure of the veteran to various diseases that 
could have caused his hepatitis C.

In a September 1998 statement, the veteran's mother 
indicated, in essence, that when the veteran returned from 
Vietnam, he was hospitalized and placed in isolation for the 
treatment of hepatitis.  She averred that his left arm at 
that time was incised.

During a September 1998 videoconference hearing, the veteran 
testified that he did not use drugs or alcohol prior to 
service, and that when he did use heroin, he never did so by 
injection.  He argued that he contracted hepatitis C either 
from his exposure to disease when he would deliver rations to 
French nuns in leper colonies located near Qui Nhon, Vietnam, 
or when he received vaccinations to his left arm immediately 
prior to leaving Vietnam.  With respect to his vaccinations, 
he averred that he developed a left arm abscess soon after 
the vaccinations, and that he was thereafter hospitalized, 
during which time a large incision was made to relieve the 
swelling.  He reported that he was administered the 
vaccinations in an unsterile work area, and that the person 
administering the injection had used the same needle on 
several other people prior to the veteran's vaccination.  The 
veteran stated that he was informed by his physicians in 
service that his hepatitis would never resolve.  The veteran 
testified that he was initially found to have hepatitis C in 
1992.  He stated that he did have active episodes of 
hepatitis between his discharge from service and 1992, but 
that he nevertheless did not seek treatment during these 
episodes.  The veteran averred that the hepatitis he 
manifested in service mutated into his current hepatitis C.  
He also argued that he was involved in combat and is 
therefore entitled to application of the provisions of 38 
U.S.C.A. § 1154.

In an October 1998 letter, Dr. Preston indicated that the 
veteran continued to manifest chronic active hepatitis C as 
well as early cirrhosis of his liver.

An October 1998 VA outpatient treatment record notes an 
assessment of hepatitis, probably alcohol and viral induced.

VA outpatient treatment records dated in 1999 note that the 
veteran was followed in the hepatitis C clinic.

Following remand by the Board in August 2000, the RO obtained 
medical records relied upon by the Social Security 
Administration (SSA) in its 1996 determination in favor of 
the veteran.  Records relied upon by SSA are entirely 
negative for any reference to hepatitis except for an October 
1994 treatment report from St. Luke's Regional Medical 
Center, which indicates that the veteran reported a history 
of hepatitis in service, as well as a history of heavy 
alcohol use and street drug use.  The records also document 
treatment for chronic pancreatitis.  SSA rated the veteran as 
disabled, with PTSD noted as his primary disability and 
history of substance abuse noted as his secondary disability.  
A March 2000 SSA determination indicates that the veteran's 
SSA disability benefits were to be continued, based on a 
primary diagnosis of PTSD and a secondary diagnosis of 
hepatitis C from a history of drug abuse.

In a March 2000 letter, Dr. Dean stated that the veteran had 
a diagnosis of hepatitis C, "which apparently is a result of 
his usage of intravenous heroin while in Vietnam."

A February 2002 VA examination report notes that the examiner 
reviewed the veteran's claims folders, including his service 
medical records, hearing testimony and other clinical 
records, as a part of the examination.  The examiner noted 
the veteran denied a history of IV drug use, nasal drug use, 
transfusions, organ transplants, shared razor, hemodialysis, 
or multiple sex partners.  Currently, the veteran was on no 
medical therapy for hepatitis.  He complained of a poor 
appetite, weight loss, daily nausea and weakness.  Upon 
examination, there was no evidence of jaundice or scleral 
icterus.  The abdomen was nontender.  The examiner stated:

The veteran's serology does show chronic 
hepatitis C.  The anti-hepatitis C viral 
screen was positive as well as positive 
qualitative PCR in October of 1998.  The 
liver (biopsy) performed in 1972 showed 
inflammation, which would be consistent 
with either viral hepatitis or chronic 
alcohol abuse, which by the veteran's 
statement he had a (history) at that time 
of significant alcohol use.  B(iopsy) 
from 1997 showed early micronodular 
cirrhosis.

The examiner made the following observations:

1.  The veteran was hospitalized in 1972, 
but this was due to the fact that it 
became known that he was using heroine 
(sic) and hence (urinalysis) was positive 
for heroine (sic) use.  He was 
asymptomatic and his (physical 
examination) was normal, not showing any 
jaundice or icterus.  He did have an 
elevation of SGOT and that prompted liver 
(biopsy), which was consistent with 
either viral hepatitis or chronic alcohol 
abuse.  (The v)eteran did have a 
(history) of significant alcohol 
ingestion at that time.  Serologies 
confirming viral hepatitis are not 
available from that time.

2.  The possibility of viral hepatitis, 
such as hepatitis A, is a possibility 
since in the veteran's own hearing 
deposition he does state that he did go 
into villages that he described as quite 
dirty and did eat meals.  It is possible 
that he could have contracted hepatitis A 
and had an acute course of hepatitis A.  
This is entirely speculative but a 
possibility with the (history) that the 
veteran has given as far as eating in 
unclean environments.  This would not 
predispose him to hepatitis C.

3.  The veteran denied multiple sex 
partners and this examiner is assuming 
that that is indeed true.  It is noted in 
the service medical records that the 
veteran was diagnosed with a penile 
(discharge), which was treated with 
antibiotics in October of 1971.

4.  The veteran poses the question 
whether he could have contracted 
hepatitis C from an immunization 
injection which he received in his left 
arm.  There is no evidence in service 
medical records and specifically none in 
hospitalization records from this time to 
suggest that he had an abnormality of his 
left arm due to an abscess.

5.  It is therefore the opinion of this 
examiner that there is insufficient 
evidence to suggest that the veteran 
contracted hepatitis C as a part of his 
normal service related duties.  There is 
insufficient evidence to indicate that 
the veteran's hospitalization in 1972 was 
an acute episode of hepatitis C.  
Additionally, there are conflicts between 
the veteran's memory of those events and 
that which is recorded in the service 
medical records.

A June 2002 VA ambulatory care report notes that the veteran 
was treated in 1999 for hepatitis C with standard Rebetron 
therapy.  He responded to this therapy with remission of the 
virus.  Upon examination, liver enzymes were normal.  
However, the veteran complained of weight loss and a dull, 
aching pain in his right flank.  A January 2003 VA ambulatory 
care report notes the veteran's history of hepatitis C.  The 
examiner noted that the veteran completed standard Rebretron 
therapy 2 years earlier.  He responded with an undetectable 
viral load.  Upon examination, his liver enzymes remained 
within normal limits.  The veteran had no jaundice.  He 
denied joint pain, increasing chronic fatigue, or nausea and 
vomiting.  

The evidence of record also includes a transcript of 
testimony by C. Everett Koop, M.D., before Congress in March 
1995, as well as informational materials from the American 
Liver Foundation.  The testimony and informational materials 
indicate, in essence, that those exposed to hepatitis C 
usually contract the disease, but that it rarely appears as 
an acute infection.  Instead, hepatitis C typically develops 
into a chronic disease manifesting few symptoms and can 
linger for up to 40 years before causing liver damage.  The 
materials also indicate that effective tests for detection of 
the virus have only recently been developed, that the means 
of transmission is poorly understood, and that hepatitis C is 
often confused with other forms of hepatitis.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Additionally, service connection may be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

(Parenthetically, the Board notes that service connection for 
hepatitis was administratively denied in a January 1973 
decision after the veteran failed to report for examination.  
Although the veteran did not appeal this decision, there is 
no indication that he was notified of his appellate rights at 
that time.  The Board further notes that since the prior 
decision, the veteran has submitted new and material evidence 
with which to reopen the claim.  Therefore, the Board will 
proceed to address the merits of the veteran's claim.)

In the case at hand, although the veteran was diagnosed with 
infectious hepatitis in service and currently has hepatitis C 
(as noted during a 2002 VA examination), the preponderance of 
the evidence establishes that his current hepatitis was not 
incurred in or aggravated by service.  In this regard the 
Board notes that there is no medical evidence demonstrating 
any further complaints, treatment or diagnosis of hepatitis 
for many years after service.  Although the veteran was found 
to have hepatitis C during the February 2002 VA examination, 
the examiner determined that there is insufficient evidence 
to suggest that the veteran contracted hepatitis C during 
service.  Accordingly, service connection is not in order for 
hepatitis. 

The Board recognizes that the veteran's private physician, 
Dr. Preston, has offered an opinion as to the etiology of the 
veteran's hepatitis C.  Specifically, Dr. Preston stated that 
it is "very possible" that the veteran contracted hepatitis 
C during the time frame of his service.  Dr. Preston's 
opinion is supportive of the veteran's claim, but the opinion 
talks in terms of possibility.  Given the language employed 
by this physician, the opinion is lacking in persuasiveness.  
Moreover, there is no indication that Dr. Preston reviewed 
the veteran's claims files.  The Board notes that the weight 
of a medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, is based 
on an examination of limited scope, or where the basis for 
the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 
548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).

In contrast, in both January 1998 and February 2002, VA 
physicians reviewed the veteran's claims files and medical 
history, including service medical records and Dr. Preston's 
opinion, and concluded that there was insufficient evidence 
to suggest a nexus between a current diagnosis of hepatitis 
and the veteran's military service.  These opinions, fully 
supported by reasons and bases as detailed above, are given 
more weight, as the physicians were able to review the 
veteran's claims files prior to rendering their opinions. 

Finally, the Board notes that the veteran has requested 
application of 38 U.S.C.A. § 1154, which provides that 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted a 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  However, the veteran has not claimed, nor does 
the evidence suggest, that his hepatitis was incurred or 
aggravated in combat.  The provisions of 38 U.S.C.A. § 1154 
are therefore not for application.

The Board notes that the veteran and his representative have 
asserted that the hepatitis treated in service was chronic 
and is related to a current diagnosis of hepatitis C; they 
have further identified several possible transmission sources 
for the disease.  However, these nexus statements are not 
competent evidence since laypersons, such as the veteran and 
his representative, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In the absence of competent evidence 
of a relationship between the currently diagnosed hepatitis 
and the veteran's period of active duty, service connection 
for hepatitis must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Entitlement to service connection for hepatitis is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



